Citation Nr: 0203854	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for a depressive 
disorder.  

3.  Entitlement to restoration of a 10 percent evaluation for 
left wrist ganglion cyst residuals.  

4.  Entitlement to restoration of a 40 percent evaluation for 
fibromyalgia.

5.  Entitlement to an effective date earlier than December 1, 
1998, for the grant of service connection for migraine 
headaches.  


WITNESSES AT HEARING ON APPEAL

Appellant and R. C.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran, at the time of his January 2002 hearing, 
withdrew the issue of service connection for a seizure 
disorder.  

2.  The veteran's current depressive disorder is not of 
service origin.

3.  The ganglion cyst residuals improved and the reduction in 
the evaluation was supported.

4.  Improvement of the veteran's fibromyalgia has not been 
demonstrated.  

5.  In February 1997, the RO included the veteran's claim for 
headaches as part of the assigned 40 percent evaluation for 
fibromyalgia.  The veteran was notified of the decision later 
that month and did not appeal.  Thus, the decision became 
final.  

6.  In a statement in support of claim received on December 
1, 1998, the veteran requested service connection for 
migraine headaches as separate from his service-connected 
fibromyalgia.  

7.  VA outpatient treatment records received in conjunction 
with the veteran's request to reopen demonstrate that a 
history of migraine headaches was noted at the time of a May 
12, 1998, outpatient visit.  

8.  The veteran was previously in receipt of compensation.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal relating to the 
issue of service connection for a seizure disorder and the 
Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2001).

2.  A depressive disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001). 

3.  The criteria for restoring a 10 percent evaluation for 
left wrist ganglion cyst residuals have not been met.  
38 C.F.R. § 3.344(c). 

4.  The 40 percent evaluation for fibromyalgia is restored.  
38 C.F.R. § 3.344(c) (2001).

5.  The criteria for an effective date of May 12, 1998, but 
not earlier, for the grant of service connection for migraine 
headaches have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1999, May 2000, 
and July 2000 rating decisions, the May 2000 and July 2000 
SOCs, and the July 2001 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, the veteran appeared at a hearing before the 
undersigned Board Member in January 2002 and submitted 
additional treatment records with a waiver of original 
jurisdiction review with the records.  VA has met all VCAA 
duties.  Although the veteran was afforded an opportunity to 
present evidence that he claimed existed, he did not submit 
all the evidence that he had claimed.  The duty to assist is 
not a one-way street and the duty of the VA has been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Seizure Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a February 1999 rating determination, the RO denied 
service connection for a seizure disorder.  In November 1999, 
the veteran expressed disagreement with the denial of service 
connection.  In May 2000, the RO issued a statement of the 
case with regard to this issue.  In June 2000, the veteran 
filed a substantive appeal. 

At the time of his January2002 hearing before the undersigned 
Board Member, the veteran withdrew the issue of service 
connection for a seizure disorder.  The transcript 
constitutes a writing.

Based upon his actions at the time of the January 2002 
hearing, the veteran withdrew his appeal on this issue.  
Hence, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issue of service connection for a seizure disorder.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2001).


Depressive Disorder

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that psychoses will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records 
demonstrates he was brought to Churchill Community Hospital 
in March 1993 by ambulance.  Following a work-up, diagnoses 
of acute alcohol ingestion and aberrant behavior, probably 
drug related, were rendered.  

At the time of a March 12, 1993, outpatient visit, the 
veteran reported a history of drug abuse through high school.  
Mental status examination performed at that time was within 
normal limits.  An Axis I diagnosis of drug abuse was 
rendered.  An Axis II diagnosis of paranoid/schizoid 
personality traits was also rendered at that time. 

In a March 1993 consultation note, it was indicated that the 
veteran was running around screaming after becoming paranoid 
that aliens were chasing him.  The veteran reported a history 
of polydrug abuse at that time.  Provisional diagnoses of 
polydrug abuse, ETOH binge drinking, R/O agoraphobia, and R/O 
personality disorder, were rendered.  

At the time of an April 1993 consult, the veteran reported 
that his mood fluctuated from neutral to intensely irritable 
with minor provocation.  He noted having a history of alcohol 
abuse through his teen years.  Mental status examination 
performed at that time revealed that he was alert and 
oriented and cooperative throughout the interview.  There was 
no thought content or processes abnormalities.  His mood was 
described as fluctuating and his affect was ranging.  There 
were no homicidal or suicidal thoughts.  Judgment and insight 
were influenced by characterological functioning.  Axis I 
diagnoses of alcohol dependence, amphetamine dependence, by 
history, not currently active, and cannabis dependence, by 
history, not currently active, were rendered.  An Axis II 
diagnosis of antisocial traits was also reported.  

In June 1996, the veteran was seen with complaints of chronic 
pain and increased stresses due to financial problems.  
Following mental status examination, the examiner indicated 
that the veteran had multiple stressers and chronic pain 
syndrome.  He stated that there was no psychiatric diagnosis.

At the time of the veteran's December 1996 service separation 
medical examination, normal psychiatric findings were 
reported.  On his December 1996 service separation report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had depression or excessive worry 
or nervous trouble of any sort.  

In February1997, the RO granted service connection for 
fibromyalgia and assigned a 40 percent disability evaluation.  
In granting service connection and assigning a 40 percent 
disability evaluation, the RO indicated that the 40 percent 
disability evaluation encompassed symptoms of anxiety and 
depression.  

In November 1998, the veteran requested service connection 
for major depression/borderline personality disorder.  

In January 1999, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was depressed.  He noted that he had been 
told that he had a borderline personality disorder but 
indicated that he was unsure what that meant.  He stated that 
he was currently on Zoloft.  He reported that he continued to 
smoke pot and that he used cocaine when moving household 
items.  The examiner noted that the veteran was evaluated in 
service for psychiatric purposes in April 1993.  The veteran 
reported having emotion to the extremes.  He noted that he 
had been feeling good for the past two weeks. He reported a 
history of multiple suicide thoughts in the past.  

The veteran arrived an hour late for the interview.  He had 
multiple body piercings.  He was inappropriately cheerful.  
His affect was full and there was no lability noted.  His 
thought process was coherent.  He had no suicidal or 
homicidal thoughts.  Axis I diagnoses of cocaine abuse; 
marijuana abuse; alcohol abuse; and a depressive disorder, 
NOS, were rendered.  An Axis II diagnosis of a personality 
disorder, not otherwise specified, with cluster B traits, was 
also reported.  The examiner noted that the veteran was not 
competent for VA purposes as he used his income for drugs.

Treatment records obtained subsequent to the VA examination 
demonstrate that at the time of a May 1998 visit, the veteran 
noted that he had been under a lot of stress since his wife 
left him.  He reported that he had been treated for 
depression in the past.  He indicated that he was still using 
drugs.  An Axis I diagnosis of cocaine abuse was rendered.  

At the time of an August 21, 1998, visit, the veteran was 
found to be polite, anxious, irritable, somewhat histrionic, 
verbal and cooperative.  His affect was appropriate with a 
somewhat dysthymic mood.  His speech was fluent and somewhat 
fast at times.  There was no psychomotor retardation or 
agitation.  There was also no looseness of associations or 
flight of ideas.  He had no auditory or visual hallucinations 
or suicidal or homicidal thoughts.  He was oriented times 
three with no memory or cognitive impairment.  His judgment 
and insight were fair.  An Axis I diagnosis of dysthymia vs. 
depression vs. substance-induced mood disorder with 
significant anxiety features, cannabis dependence, and 
history of cocaine and alcohol abuse, was rendered.  An Axis 
II diagnosis of borderline and histrionic traits was also 
reported.  

At the time of a September 1998 outpatient visit, Axis I 
diagnoses of substance induced mood disorder and 
polysubstance abuse were rendered.  An Axis II diagnosis of 
personality disorder, NOS ,with borderline and histrionic 
traits was also rendered.  

At the time of an October 1998 visit, the veteran reported 
that his self-esteem had greatly improved.  He indicated that 
he was followed at the Integrated Mental Health Clinic for 
his depressed mood.  He was noted to be working part-time.  
Axis I diagnoses of alcohol dependence in sustained full 
remission; cocaine and cannabis dependence in early 
remission; and major depressive disorder, mild, were 
rendered.  

In December 1998, the veteran was discharged from the 
addiction education and management group as a result of his 
failure to report for sessions.  Axis I diagnoses of alcohol 
dependence in sustained remission; cocaine and cannabis 
dependence in early remission; and major depressive disorder, 
mild, were rendered.  

At the time of a May 1999 outpatient visit, the veteran was 
noted to have tested positive for cocaine and cannabis in 
February 1999.  Mental status examination revealed that he 
was oriented times 4.  He had good eye contact and his speech 
had normal rate and volume.  His mood was euthymic and his 
affect was dramatic.  There were no suicidal or homicidal 
thoughts or hallucinations.  An Axis I diagnosis of substance 
induced mood disorder polysubstance abuse was rendered.  An 
Axis II diagnosis of personality disorder, NOS, with 
borderline and histrionic traits was also noted.  

At the time of a November 1999 informal conference hearing, 
the veteran reported that he was evaluated at the Lafayette 
Mental Health Clinic on two separate occasions in 1996.  He 
also agreed to forward additional information in support of 
his claim.  In a letter issued later that month, the RO 
requested that the veteran provide the additional evidence 
that he had noted at the time of the November 1999 
conference.

No additional treatment records relating to treatment for any 
psychiatric disorder were received from the veteran until 
treatment records were submitted by the veteran at the time 
of his January 2002 hearing.  

At the time of his January 2002 hearing, the veteran 
testified that he had been diagnosed with major depression in 
October 1998.  He noted that he had been told that his 
depression was more than that associated with his 
fibromyalgia.  The veteran's former wife testified that he 
had been treated for depression within a short time of his 
release from service.  The veteran indicated that he had 
received treatment for his depression from his family 
physician within two weeks of his separation from service.  
He noted that he would forward these records.  

Treatment records subsequently received from the veteran 
demonstrate that at the time of a May 2001 outpatient visit,  
the veteran reported having problems sleeping.  Mental status 
examination revealed he was alert and oriented times three.  
His speech rate and volume was within normal limits.  His 
affect was reactive and his mood was dysthymic.  His thought 
process was circumstantial.  There were no suicidal or 
homicidal ideations.  It was the examiner's impression that 
the veteran had polysubstance dependence and a depressive 
disorder , NOS.  

The Board notes that the veteran was seen with psychiatric 
complaints on several occasions during service.  Axis I 
diagnoses of drug abuse were rendered at the time of March 
and April 19993 visits.  Moreover, at the time of a June 1996 
outpatient treatment visit, the examiner indicated that the 
veteran did not have a psychiatric diagnosis.  Furthermore, 
at the time of the veteran's December 1996 service separation 
examination, normal psychiatric findings were reported.  In 
addition, the veteran checked the "no" boxes on his 
December 1996 service separation examination when asked of he 
had or had ever had depression, excessive worry, or nervous 
trouble of any sort. 

While the veteran and his wife have testified that he 
received treatment for depression within a short period of 
time following his release from service, the veteran has not 
provided the treatment records demonstrating such treatment, 
despite an indication on two separate attempts that he would 
supply such records.  

Subsequent to service, the veteran has been diagnosed as 
having polysubstance abuse on numerous occasions.  He has 
also been diagnosed as having a depressive disorder, NOS, but 
such a diagnosis did not occur until August 21, 1998, more 
than 1.5 years after his separation from service.  

We note that the appellant is competent to report symptoms.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  There has been no medical 
evidence submitted relating the veteran's current depressive 
disorder to service.  His allegation of treatment and a 
diagnosis within 1 year of separation from service is not 
supported.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

As to the Axis II diagnoses of a personality disorder, the 
Board notes that service connection may not be allowed for a 
personality disorder as that disorder is not a disease or 
injury within the meaning of applicable legislation referable 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001). 

The record also establishes that the veteran has a history of 
substance abuse.  There is no competent evidence that his 
substance abuse is associated with any service-connected 
disability, disease or injury.  Therefore, the provisions of 
38 C.F.R. § 3.310 (2001) do not assist the veteran.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Evaluations

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2001).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).


Ganglion Cyst

The residuals of the left wrist ganglion cyst is currently 
evaluated as noncompensable under Code 7805, other scars. 38 
C.F.R. § 4.118.  Under Code 7805, a scar is evaluated 
according to limitation of function of the part affected.

A scar may warrant a 10 percent rating under Code 7803 if it 
is superficial, poorly nourished, with repeated ulceration. 
In addition, a scar may warrant a 10 percent rating under 
Code 7804 if it is superficial, tender, and painful on 
objective demonstration.

In addition, under Code 5215, limitation of wrist motion may 
warrant a maximum 10 percent evaluation for either the 
dominant or non-dominant hand when palmar flexion is limited 
in line with the forearm.  38 C.F.R. § 4.71a.

A review of the record demonstrates that the RO granted 
service connection for a left wrist ganglion cyst in a 
February 1997 rating determination and assigned a 
noncompensable disability evaluation.  In May 1997, the 
veteran expressed disagreement with the assigned disability 
evaluation. 

In July 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that a 
ganglion cyst had been excised from his left wrist.  He had 
had satisfactory results except for some loss of motion in 
the left wrist.  The veteran noted having some pain and 
exacerbations of pain.  He indicated that he was receiving 
muscle relaxants, pain medication, and anti-inflammatory 
drugs for his wrist.  Physical examination revealed the 
veteran to have a 1.5 inch long scar on the dorsum of the 
left wrist from the resection.  There was no recurrence of 
the ganglion cyst.  The veteran had 65 degrees of 
dorsiflexion compared to 75 degrees on the right and 80 
degrees of palmar flexion compared to 85 degrees on the 
right.  X-rays of the left wrist showed no evidence of bony 
pathology.  There was no evidence of arthritic changes in or 
about the left wrist.  A diagnosis of ganglion cyst, left 
wrist, status post operative resection, was rendered.  

The examiner indicated that the veteran's wrist should be 
very little problem and that he should be gradually able to 
stretch out the contractures that he had.  

In a February 1998 rating determination, the RO increased the 
veteran's disability evaluation for his left wrist ganglion 
cyst from noncompensable to 10 percent disabling, effective 
the date of his release from service.  

At the time of a May 1999 VA examination, the veteran 
indicated that he was right hand dominant.  He noted that he 
had had the ganglion cyst removed in 1994.  He stated that he 
had had no recurrence.  He reported some residual discomfort 
with regard to the dorsal of his wrist as well as some 
subjective limitation and range of motion.  He did not take 
any medication for his wrist or utilize any brace or adaptive 
device.  

Physical examination revealed that the veteran had a 1.5 
centimeter longitudinal incision over the dorsal aspect of 
his wrist which was well-healed and nontender.  Range of 
motion of the wrist showed 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 200 (sic) degrees of radial 
deviation, and 45 degrees of ulnar deviation.  Pronation and 
supination were within normal limits.  Neurological 
examination was unremarkable.  X-rays were also unremarkable.  
A diagnosis of a history of ganglion cyst, left wrist, status 
post excision, was rendered.  

The examiner indicated that he found no objective evidence of 
any functional deficit.  

In a June 1999 rating determination, the RO proposed to 
reduce the veteran's disability evaluation from 10 percent to 
noncompensable. 

At the time of a November 1999 informal conference hearing, 
the veteran reported that he received no treatment for his 
wrist.  He noted that he had been told that he had limitation 
of motion and that he still had limitation of motion.  

At the time of a November 2000 VA examination, both wrists 
were noted to have adequate range of motion with evidence of 
a scar for the left wrist ganglion cyst removal.  

At the time of his January 2002 hearing before the 
undersigned Board Member, the veteran testified that his cyst 
had not reoccurred.  He noted that he used to be ambidextrous 
but that his left hand would not go through the motions when 
working with tools.  He reported that he had no fluidity of 
motion.  He indicated that it did not bend back or forward as 
much as possible and that it would not go in a circle.  He 
stated that his wrist would become painful after a few 
minutes when trying to move it in a circle.  

Restoration of a 10 percent disability evaluation is not 
warranted for the veteran's service-connected left wrist 
ganglion cyst.  At the time of his July 1997 VA examination, 
the veteran noted that he was receiving muscle relaxants, 
pain medication, and anti-inflammatory drugs for his wrist.  
Physical examination revealed 65 degrees of dorsiflexion and 
80 degrees of palmar flexion.  X-rays of the left wrist 
showed no evidence of bony pathology.  There was no evidence 
of arthritic changes in or about the left wrist.  A diagnosis 
of ganglion cyst, left wrist, status post operative 
resection, was rendered.  The examiner indicated that the 
veteran should be gradually able to stretch out the 
contractures that he had in his left wrist.  These findings 
served as the basis for the 10 percent evaluation.  

At the time of the May 1999 VA examination, the veteran 
indicated that he had some residual discomfort with regard to 
the dorsal aspect of his wrist as well as some subjective 
limitation and range of motion, but noted that he did not 
take any medication for his wrist or utilize any brace or 
adaptive device.  Physical examination revealed 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 200 (sic) degrees 
of radial deviation, and 45 degrees of ulna deviation, and 
pronation and supination were within normal limits.  
Moreover, both the neurological examination and X-rays were 
unremarkable.  The scar was well-healed and nontender.  
Furthermore, the examiner indicated that he found no 
objective evidence of any functional deficit.  In addition, 
both wrists were noted to have adequate range of motion at 
the time of the November 2000 VA examination.  

The Board notes that the veteran has testified that his left 
wrist condition has not improved and that he has pain when 
moving his wrist in certain directions.  He is competent to 
report such symptoms.  However, the objective medical 
evidence shows improvement.  The veteran's range of motion 
has improved as demonstrated by the two most recent VA 
examinations.  Moreover, the veteran reported that he was 
taking no medication for his left wrist at the time of the 
May 1999 VA examination. Furthermore, the May 1999 VA 
examiner found no objective evidence of any functional 
deficit.  The Board gives more probative weight to the VA 
examiners findings.  Their findings were based upon objective 
observations as determined by a trained medical professional.  
In sum, the objective medical evidence establishes 
improvement.  The preponderance of the evidence is against 
the claim for restoration of a 10 percent evaluation for left 
wrist ganglion cyst residuals.  


Fibromyalgia

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy is assigned a 40 percent 
evaluation.  Fibromyalgia with symptoms as described that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time is assigned 
a 20 percent evaluation.  Fibromyalgia with symptoms as 
described that require continuous medication for control is 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5025 (2001).

A review of the record demonstrates that the RO granted 
service connection for fibromyalgia and assigned a 40 percent 
disability evaluation in a February 1997 rating 
determination. 

At the time of a July 1997 VA examination, the veteran noted 
developing pain in his left arm in 1992.  The pain then 
spread to the right arm.  The pain then developed in the 
cervical, thoracic, and lumbar spine.  He finally ended up 
with pain in a portion of both legs, mostly in the area that 
was described as the hamstring tendons and the abductor 
muscles.  

Physical examination revealed that the veteran did not appear 
to be in acute distress but that he had multiple areas of 
pain on palpation.  The examiner could palpate the painful 
areas in the long tendon of the biceps muscle, bilaterally.  
The distal end of both biceps showed the lateral epicondyles, 
bilaterally, with tenderness in the trapezium muscles and in 
the paravertebral muscles of the thoracic spine.  There were 
also contractures of the hamstrings, bilaterally.  He could 
only do straight leg raising to 40 degrees.  There was a 
positive Patrick's test.  This was due to the biceps muscles 
being tender and shortened.  Deep tendon reflexes were equal 
and active on both the upper and lower extremities.  
Sensation appeared normal throughout.  The veteran had 
diffuse tenderness to palpation on the biceps muscles and in 
the lumbar spine as well as the cervical paravertebral 
muscles.  There was no inflammation seen.  A diagnosis of 
generalized fibromyalgia was rendered.  

The examiner indicated that the veteran needed to be followed 
by the outpatient clinics and given appropriate analgesics, 
anti-inflammatory drugs, and muscle relaxants.  He also 
believed that the veteran could benefit from several sessions 
with the physical therapy department.  He further noted that 
the veteran certainly needed to stretch out his hamstring 
muscles.  He stated that it was a chronic disease that needed 
to be followed. 

In a November 1998 letter, the veteran's former employer 
indicated that he had left their employ in February 1998 as 
it was becoming increasingly difficult to perform his duties 
due to his condition.  He noted that the veteran was 
available for fewer hours as his disease progressed and that 
it eventually became impossible for him to perform his job.  

At the time of a January 1999 VA examination, the veteran 
reported having seizures which began in 1995.  He noted that 
his seizures had dramatically increased since December 1997.  
The veteran reported having six seizures in the past month.  
He noted having symptoms of complex chronic fatigue, muscle 
pain, and tenderness that he had had since his days in the 
Navy.  The problems occurred with activity but also could 
occur spontaneously when at rest.  Physical activity 
triggered diffuse soreness in all his muscles and a 
generalized feeling of tiredness.  He occasionally had cramps 
in his muscles.  He reported feeling constantly fatigued.  
The veteran stated that he was taking Paxil and Imitrex.  

Neurological examination was completely normal.  Diagnoses of 
chronic headaches, appear to be vascular in nature; 
subjective complaints of excessive tiredness, chronic 
fatigue, and muscle and joint aches and pain, etiology 
unknown; and claimed seizures with no clear evidence of a 
seizure disorder, were rendered. 

The examiner noted that the veteran described multiple 
complaints.  He indicated that as to the veteran's complaints 
of muscle aches and pain, muscle spasms, and chronic fatigue, 
these problems had been labeled fibromyalgia in the past.  He 
stated that there was great debate about the exact 
significance of the diagnosis of fibromyalgia and about 
whether this diagnosis actually existed.  Fibromyalgia was an 
entity with poorly defined diagnostic criteria and several 
patients with the complaints of chronic aches and pains had 
been lumped into that diagnosis.  

The examiner noted that when examined, there was no evidence 
of weakness in any of the veteran's muscles.  He reported 
that when he palpated the muscles, the veteran claimed some 
tenderness, but he did not feel any hardening of the muscles 
or cramps.  He noted that the exact etiology of this complex 
of symptoms was unclear at the time.  He further indicated 
that with the veteran's other psychiatric diagnoses, 
including depression and some ill-defined type of personality 
disorder, it would be very difficult to make an argument for 
a clear cut diagnosis of fibromyalgia.  He observed that the 
neurologic examination was completely normal.  

In a January 1999 letter, the veteran's sister indicated that 
he was experiencing many medical problems.  These included 
intense muscle cramps and tendonitis attacking any/all 
muscles, so severe as to cause nausea and vomiting, lasting 
up to days and leaving extreme soreness and weakness 
afterwards.  She also stated that the veteran had sudden 
seizures and headaches.  She noted that his problems were 
increasing in frequency and severity and that they aggravated 
his severe depression, anxiety, and mood swings.

At the time of a February 1999 outpatient visit, the veteran 
reported having headaches with nausea, photophobia, and 
vomiting.  Neurological examination revealed normal cranial 
nerves.  Motor strength was 5/5.  Sensation was intact.  
Reflexes were brisk throughout, 3 to 3+ at the knees, 2+ at 
the ankles, and 2+ to 3 in the arms.   

At the time of a May 1999 VA examination, the veteran 
reported that he walked eight miles per week for exercise.  
He also noted going to the park with his children.  The 
veteran stated that he was taking Paxil.  

Physical examination revealed no peripheral edema.  His gait 
was normal and his mobility was not limited.  The gross 
neurological examination was nonfocal.  The examiner 
indicated that the veteran basically had a normal general 
medical examination for a person his age.  A diagnosis of 
nonspecific myalgias was made.  

In a June 1999 rating determination, the RO proposed to 
reduce the veteran's fibromyalgia rating from 40 to 20 
percent. 

At the time of a November 1999 informal conference hearing, 
the veteran indicated that he had not been receiving 
treatment for his fibromyalgia as nothing could be done for 
him.  He reported taking over the counter medication to 
control the pain (Motrin, Tylenol).  He noted that his 
condition still continued and that it was getting worse.  

In November 2000, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported a worsening of his joint pain over the last two or 
three months.  He indicated that he hurt from his neck down 
to his feet and that he was unable to sleep long enough.  He 
also noted having occasional irritability and depression.  He 
further reported alternating bouts of constipation and 
diarrhea.  He stated that his joint pain worsened in cold 
weather and that his back would become more stiff.  He had 
chronic dull aching pain in his back but the pain in the 
other joints was more excruciating.  He indicated that it was 
most localized in his neck, feet, elbows, and knees.  The 
veteran stated that his fibromyalgia pain lessened after he 
stopped rollerblading with his children.  He noted 
intermittently taking Tylenol and Naprosyn but stated that 
only worked for several weeks.  

Physical examination revealed a well developed male in no 
severe pain.  The veteran walked slowly and claimed he had 
discomfort.  The cervical spine showed adequate alignment.  
There was full range of motion except for lateral bending of 
the right side.  The veteran reported having muscle spasms.  
There was adequate strength in the trapezius muscles with 
tender points in the chest area and the upper back area.  
There was also tenderness in the paraspinal muscles.  The 
veteran did not have any tender points in the lower back 
area.  There was full range of motion for lateral bending, 
flexion, and extension of the lower spine.  Both shoulders 
showed adequate range of motion without any deformities.   
Bilateral shoulder forward flexion was to 180 degrees and 
abduction was to 180 degrees.  External and internal rotation 
were to 90 degrees.  Both elbows showed adequate range of 
motion.  There was a presence of tender points in the lateral 
epicondyle area.  Both wrists showed adequate range of 
motion.  Tinel signs were negative.  There was no swelling of 
the hands or the interphalangeal joints.  Both hips showed 
full range of motion.  Both knees showed minimal tenderness, 
with flexion to 140 degrees and extension to 0 degrees.  The 
medical and collateral ligaments were adequate.  Both ankles 
also showed adequate range of motion.  The veteran reported 
that he was not able to walk on his heels.  He also presented 
tenderness in the heel area.  

It was the examiner's impression that the veteran had 
fibromyalgia due to the evidence of widespread 
musculoskeletal pain and tender points associated with some 
fatigue and sleep disturbance, stiffness, headaches, and 
irritable bowel syndrome along with depression.  The veteran 
reported exacerbation of his symptoms with emotional 
stressors and changes in the weather.  He noted having 
constant pain.  His pain was aggravated by his personality 
during the interview.  The examiner indicated that the 
veteran was not taking any medication for his fibromyalgia.  
He noted that rheumatology had found that the veteran was not 
refractory to the therapy for fibromyalgia.  He reported that 
the veteran did not have good compliance with medication or 
follow-up visits.  He stated that the veteran reported that 
the medication only worked for short periods of time.  

At the time of his January 2002 hearing, the veteran reported 
that he had not improved.  He testified that he stretched 30 
minutes per day and that he had to sit in a hot tub of water.  

Outpatient treatment records received subsequent to the 
January 2002 hearing demonstrate that at the time of an 
August 2001 visit, the veteran was noted to be taking Paxil, 
Ibuprofen migraine formula, and Tylenol over the counter.  
Physical examination revealed full range of motion for all 
extremities, with no deformity or edema and no synovial 
changes, or hot joints.  The veteran complained of extreme 
tenderness when various muscle areas were touched including 
his back and spine but these were not consistent with 
locations associated with fibromyalgia and response appeared 
exaggerated.  The veteran flexed to 90 degrees, extended to 
10 degrees, and had lateral bending to 30 degrees.  There was 
exaggerated response to even light touch throughout.  Dorsi 
and plantar flexion were intact.  It was the examiner's 
impression that the veteran had muscle pain?fibromyalgia.  

Improvement has not been demonstrated.  At the time of the 
November 2000 VA examination, the veteran was noted to have 
fibromyalgia due to the evidence of widespread 
musculoskeletal pain and tender points associated with 
fatigue and sleep disturbance, stiffness, headaches and 
irritable bowel syndrome along with depression.  The veteran 
also reported having constant pain.  The veteran further 
indicated that although medication worked to help relieve his 
symptoms, the relief lasted for no more than a short period 
of time.  Furthermore, the veteran was noted to be taking 
Tylenol at the time of his May 2001 outpatient visit.  
Moreover, he testified that that his condition had not 
improved at all at the time of his January 2002 hearing.  As 
such, the veteran's symptoms more closely approximate the 
criteria necessary for a 40 percent evaluation and a 
reduction is not warranted.  



Earlier Effective Date

A review of the record demonstrates that the veteran 
requested service connection for migraine headaches in 
January 1997.  

In a February 1997 rating determination, the RO granted 
service connection for fibromyalgia and assigned a 40 percent 
disability evaluation.  In reaching this decision, the RO 
found that headaches and tendonitis of the extremities 
including the back and hip pain were all symptoms of 
fibromyalgia and were included in the 40 percent evaluation.  
The veteran received notification of this decision later that 
month.  

While the veteran perfected the issues of increased 
evaluations for sinusitis and his ganglion cyst, he made no 
reference to his fibromyalgia.  

In a letter received on December 1, 1998, the veteran 
indicated that he was in disagreement with several items that 
he was not allowed to claim because they were included in his 
diagnosis of fibromyalgia.  The veteran indicated that he 
desired to not have migraine headaches included in his 
diagnosis of fibromyalgia.  

This letter could not constitute a notice of disagreement 
with regard to the February 1997 rating decision putting the 
veteran's headaches under his service-connected fibromyalgia 
as it was not received within one year of notification of the 
February1997 rating determination.  

In November 1999, VA outpatient treatment records were 
received demonstrating a diagnosis of migraine headaches in 
July 1997.  A history of migraine headaches was noted in a 
September 1997 outpatient treatment record.  At the time of a 
May 12, 1998, mental health clinic visit, a past medical 
history of migraine headaches was reported.  

In a May 2000 rating determination, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
disability evaluation effective December 1, 1998.

At the time of his January 2002 hearing before the 
undersigned Board Member, the veteran testified that some of 
the headaches he had inservice were related to his 
fibromyalgia.  He also noted that he had migraine headaches.  
He indicated that he had been told by his former 
representative that he could not put in a separate claim for 
migraine headaches.  He stated that he had been diagnosed 
with migraine headaches inservice and that he started to 
receive treatment for his migraine headaches in 1997.  The 
veteran indicated that he would have migraine headaches up to 
3 or 4 times per week.  

The effective date assigned where there has been a final 
disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2001).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (2001) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later. 

The veteran did not appeal the February 1997 decision and 
that decision is final in the absence of clear and 
unmistakable error.  (CUE).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (2001).  The Court has provided 
that if a claimant wishes to reasonably raise CUE "there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  The veteran has not in this case 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in the prior RO decision.  Rather, in this 
case, the claim was reopened; and the benefit was granted as 
of the date of the claim to reopen.  The issue before the 
Board is whether the RO has selected the correct effective 
date.

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.  
The provisions of section 3.157 have been the subject of 
numerous decisions of the General Counsel.

Section 3.157 does not state that service connection must be 
granted for the disability in question; otherwise the phrase 
or when a claim specifying the benefit sought is received 
within one year would be meaningless.  Rather, at face value, 
the issue is whether compensation has been granted for any 
disability.  In this case, a formal claim for compensation 
was allowed when a 40 percent evaluation was established for 
fibromyalgia in the February 1997 decision.  Therefore the 
first part of section 3.157 has been satisfied.  
(Compensation is in effect.)  Next, the veteran was seen at a 
VA facility where a diagnosis of migraine headaches was 
rendered.  Therefore, the second part of section 3.157 has 
been satisfied.  (VA treatment.)  The third requirement (a 
claim specifying the benefit within 1 year) was met when the 
veteran filed his claim in December 1, 1998.  Therefore, the 
provisions of 38 C.F.R. § 3.157 are applicable.  

Stated differently, a claim specifying the benefit sought was 
received from a veteran in receipt of VA compensation within 
one year of VA treatment.  Under such limited circumstances, 
the regulation and the opinions of the General Counsel 
provide an effective date prior to the more formal claim 
receipt.  Since the regulation is clear and the opinions of 
General Counsel are not published the Board will not cite the 
GC opinions.

The Board is of the opinion that an effective date of May 12, 
1998, is warranted for the grant of service connection for 
migraine headaches.  VA treatment records demonstrate that a 
history of migraine headaches was noted in the May 12, 1998, 
outpatient treatment record. 

Although the Board is sympathetic to the veteran's claim that 
an even earlier effective date is warranted, neither the law 
nor the objective medical evidence of record supports an 
effective date for the grant of service connection for 
migraine headaches prior to May 5, 1998.  The February 1997 
decision became final.  While the veteran was diagnosed with 
migraine headaches as early as July 1997, it was outside the 
one year period.  The only reference to migraine headaches 
within the one year period occurred on May 12, 1998. 

Thus, an effective date earlier than May 12, 1998, is 
prohibited by law. 


ORDER

Service connection for a seizure disorder is dismissed.  

Service connection for a depressive disorder is denied.  

Restoration of a 10 percent evaluation for residuals of a 
left wrist ganglion cyst is denied.

Restoration of a 40 percent evaluation for fibromyalgia is 
granted.

An effective date of May 12, 1998, for compensation for 
migraine headaches is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


